Curia.

By the proviso to the 39th section of the statute in question, in all cases of appeal, if either party recover a sum not exceeding 25 dollars, his costs are not to exceed 7 dollars beside disbursements.
. , . .. , - - ,, , The case is, therefore, provided lor by that section; and the court below erred in not awarding the 7 dollars and disbursements.
The discretionary power of reducing the costs, is given by the 41st section, and is in cases not otherwise provided for. It can apply only to a case where the recovery in the common pleas is reduced below the recovery before fhe justice ; but still exceeds $25.